Citation Nr: 1605752	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  12-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for central sleep apnea, to include as secondary to type II diabetes mellitus and as due to exposure to herbicides.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 40 percent for type II diabetes mellitus. 

6.  Entitlement to an initial compensable rating for erectile dysfunction.

7.  Entitlement to an effective date earlier than August 16, 2012 for the award of a 40 percent disability rating for type II diabetes mellitus.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A July 2010 RO decision granted service connection for erectile dysfunction and assigned a noncompensable disability rating and continued a previously assigned noncompensable rating for bilateral hearing loss.  An August 2010 RO decision reopened the previously denied claim of service connection for PTSD and denied the claim on the merits.  The decision also denied service connection for sleep apnea.  A December 2012 rating decision increased the assigned rating for type II diabetes mellitus to 40 percent, effective August 16, 2012.

Regarding the above issues, the Veteran had requested to testify before a Veterans Law Judge at a Travel Board hearing held at the RO.  However, in June 2015 correspondence, the Veteran's agent withdrew the request for a Travel Board hearing on the Veteran's behalf.

Finally, the RO administratively denied the January 2013 claim for a TDIU in October 2013 because the Veteran did not compete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran expressed disagreement with the denial in August 2014.  In July 2015, the Veteran provided the completed VA Form 21-8940 and the RO issued a statement of the case (SOC) in November 2015.  The Veteran perfected a timely appeal in January 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep apnea; a compensable rating for bilateral hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 decision, the RO denied entitlement to service connection for PTSD; the Veteran did not appeal the decision and the decision became final.

2.  Evidence associated with the claims file since the July 2003 RO decision denying service connection for PTSD, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

3.  A preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of his activities.

4.  Erectile dysfunction associated with diabetes mellitus has been manifested by loss of erectile power without penile deformity.

5.  The current informal claim for an increased rating for type II diabetes mellitus was received on August 16, 2012.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the RO's July 2003 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a rating in excess of 40 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

5.  The criteria for an effective date earlier than August 16, 2012 for a rating of 40 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in January 2010 and October 2012 letters issued prior to decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and increased ratings as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

However, the appeal regarding erectile dysfunction arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran was provided with fee-basis male reproductive and diabetes mellitus examinations in June 2010 and November 2012, respectively, which are adequate for rating purposes, as the examiners considered the Veteran's complaints, conducted appropriate testing, provided an etiological opinion supported by a rationale in the case of the erectile dysfunction, and provided findings responsive to the applicable rating criteria for each disability.  The evidence of record contains service treatment and personnel records, post-service VA and private outpatient treatment records, VA and fee-basis examination reports, private medical opinions, and lay statements from the Veteran and his agent.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2015).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II. Criteria & Analysis

A. Claim to Reopen

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and depression.  The claim was previously denied in a July 2003 rating decision.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, the July 2003 decision is final.  38 U.S.C.A. §7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to unestablished facts necessary to substantiate the claim for service connection for PTSD.  The claim was denied in July 2003 because there was no evidence of treatment or diagnosis for PTSD during service, no confirmed or verifiable military stressor, and the statement from W. Reid, M.D., was insufficient in providing a link between military service and the diagnosis of PTSD.  New evidence received since the RO's July 2003 denial includes a detailed account of military stressors during the Veteran's service in Vietnam as a military intelligence officer at the time of the TET Offensive and being present in Saigon when the city came under attacks.  The AOJ issued a memorandum in April 2010 detailing that the claimed stressor had been verified.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for each disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a July 2010 rating decision, the RO granted service connection for erectile dysfunction on the basis that it was aggravated by service-connected type II diabetes mellitus.  A noncompensable rating was assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective December 8, 2009.  Diagnostic Code 7522 provides a 20 percent rating for penis deformity with loss of erectile power.  Id.

The Veteran's type II diabetes mellitus is rated as 40 percent disabling, effective August 16, 2012, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2015). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 40 percent rating must be met in order to warrant such a rating.  The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-67; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same).

Regarding the claim for a compensable rating for erectile dysfunction, the Board emphasizes that it is an established complication of the Veteran's diabetes, and compensable complications of diabetes are to be evaluated separately unless used to support a 100 percent evaluation while noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  See 38 C.F.R. §4.119, Diagnostic Code 7913, Note 1.  In other words, the Veteran's erectile dysfunction is properly considered part of the diabetic process because it is an established, noncompensable complication of his diabetes.  Therefore, the Board considers both issues together.

During a June 2010 fee-basis examination, the Veteran reported that his erectile dysfunction manifested by inability to achieve and maintain an erection began approximately ten years before the onset of his diabetes mellitus.  Genital examination revealed no deformity.  The examiner opined that it was at least as likely as not that the Veteran's diabetes at least aggravates his erectile dysfunction due to microvascular complications.

The Veteran's claim for an increased rating for type II diabetes mellitus was received in August 2012.  

VA treatment records document the Veteran's required use of insulin, restricted diet, and recommended lifestyle modification to include exercise such as walking.  See, e.g., VA primary care notes (Oct. 4, 2012; Oct. 29, 2013).  Subsequent VA treatment records dated to February 2014 do not reflect required regulation of activities by treatment providers.

During a November 2012 fee-basis examination, the Veteran indicated that his diabetes mellitus disability required daily insulin, was managed by restricted diet, and required regulation of activities.  He stated the following activity restrictions were due to diabetes: he "needs to monitor blood sugar and diet, inject insulin as needed or glucose tabs due to glucose fluctuation [sic] is limited in activity."  He reported visiting his diabetic care provider less than two times per month and denied any hospitalizations over the past 12 months for any episodes of ketoacidosis or hypoglycemic reactions.  He denied any progressive unintentional weight loss, but endorsed progressive loss of strength attributed to diabetes mellitus.  The examiner indicated that the Veteran had no complications of diabetes mellitus other than erectile dysfunction.  The examiner indicated that the Veteran's diabetes mellitus limited prolonged exertional work.

During the male reproductive portion of the November 2012 fee-basis examination, the Veteran again described his history of erectile dysfunction.  Reported physical examination findings included normal penis.

In July 2013 correspondence, the Veteran's private physician, G. Reed, D.O., indicated that the Veteran had required insulin since February 2008 and "has been on a diabetes diet and a recommended exercise/activity regimen."

Having considered the medical and lay evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for type II diabetes mellitus with associated erectile dysfunction.  In this regard, the Board reiterates that "regulation of activities" is defined as "the avoidance of strenuous occupational and recreational activities."  In this case, VA treatment records and the July 2013 report from Dr. Reed confirm that the Veteran requires insulin and restricted diet to manage his diabetes.  However, the medical evidence of record does not reflect that he was advised by treating medical professionals to regulate his activities or to avoid strenuous occupational and recreational activities.  Rather, both VA treatment records and the July 2013 treatment summary from Dr. Reed reflect that exercise has been recommended.  

Regarding the Veteran's described regulation of activities on fee-basis examination in November 2012 to include blood sugar monitoring and insulin injections, those activities do not fall within the meaning of "regulation of activities."  Similarly, although the examination report indicated he was "limited in activity," the report did not identify any particular activities the Veteran was required to avoid, and his VA treatment records and the report from Dr. Reed suggest that he has been directed to increase his physical activity.  
 
Moreover, even if regulation of activities is required to manage the Veteran's diabetes mellitus, a rating higher than the 40 percent rating currently assigned is not warranted because the evidence of record does not document episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider.  Therefore, the claim for a rating in excess of 40 percent for diabetes mellitus must be denied.  

Turning to the Veteran's erectile dysfunction associated with his diabetes mellitus, the Board finds that a compensable rating is not warranted.  Diagnostic Code 7522 provides a 20 percent rating for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Here, the evidence of record reflects erectile dysfunction manifested by loss of erectile power, but documents no penile deformity.  As a result, a separate compensable rating is not warranted for erectile dysfunction and the claim must be denied.

The Board has also considered whether each of the Veteran's disabilities decided herein presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's diabetes with erectile dysfunction disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In addition, the Veteran and his treatment providers have not identified exceptional or unusual symptoms or manifestations of his diabetes with erectile dysfunction.  Thus, his disability picture is contemplated by the rating schedule, and the currently assigned schedular ratings of 40 percent for diabetes mellitus with noncompensable erectile dysfunction are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted for any disability decided on appeal because as explained above, the medical and lay evidence of record did not support higher ratings than those already assigned.

Finally, under Johnson  v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for hearing loss and tinnitus.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings than those assigned for diabetes mellitus with erectile dysfunction, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


C. Earlier Effective Date

The Veteran contends that an effective date earlier than August 16, 2012 is warranted for the increased disability rating awarded for his service-connected type II diabetes mellitus.

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2014).  The issue of entitlement to service connection and a compensable disability rating for type II diabetes mellitus was last adjudicated in an July 2003 rating decision, which granted entitlement to service connection and assigned a 20 percent disability rating.  A notice of disagreement was not received within one year of notice of that decision nor was any new evidence relevant to that issue.  As such, the July 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202.

The current claim for an increased rating for type II diabetes mellitus was received on August 16, 2012, in the form of an informal claim from the Veteran's agent on his behalf.  No other statements or evidence received in the interim could be construed as an informal claim. 

As noted above, in a December 2012 rating decision, an increased rating of 40 percent was awarded for type II diabetes mellitus, effective August 16, 2012. 

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

Thus, in fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  On review, the Board is unable to identify any correspondence during the relevant period evidencing an intent to apply for an increased disability rating for diabetes mellitus prior to August 16, 2012. 

Regarding when a factually ascertainable increase in disability occurred, regulation of activities, the criterion responsible for the increased 40 percent rating awarded, was first mentioned in a November 2012 fee-basis examination report following the August 16, 2012 claim.  The Board also reviewed the medical evidence of record for the year preceding the August 2012 claim for increase.  Those records show that the Veteran managed his diabetes mellitus with insulin and restricted diet as reflected by references to consultations with a dietician.  The records do not reflect that he was advised by treating medical professionals to regulate his activities or to avoid strenuous occupational and recreational activities. 

Therefore, because the medical evidence does not show an increase in disability within one year prior to the August 16, 2012 claim or that a claim for increase was received before that date, under the regulations, the earliest possible effective date for the award of a 40 percent disability rating for type II diabetes mellitus is August 16, 2012. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent, the appeal is allowed.

Entitlement to a rating in excess of 40 percent for type II diabetes mellitus is denied.

Entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus is denied.

Entitlement to an effective date earlier than August 16, 2012 for the award of a 40 percent rating for type II diabetes mellitus is denied.



REMAND

Psychiatric Disorder

After the Veteran's claimed military stressor was verified, he was afforded fee-basis and VA examinations in June 2010 and June 2012, respectively.  Each examiner found that the reported symptoms were insufficient to meet the diagnostic criteria for PTSD and instead diagnosed depressive disorder or depression not otherwise specified (NOS).  The June 2010 fee-basis examiner appeared to surmise that the Veteran's first depressive episode occurred during a financially unsuccessful period as an insurance agent beginning around 1994.  The June 2012 VA examiner opined that the Veteran's depression was not related to military service because it was not "treated in service or within the presumptive period."  

Unfortunately, neither examiner provided an opinion regarding the current depressive disorder and the confirmed military stressor.  Moreover, the June 2012 VA examiner appeared to rely on a lack of documented treatment as the sole basis for the negative etiology opinion proffered.  Therefore, the AOJ should arrange for a mental disorders examination to obtain a medical opinion as to whether the Veteran's current depression is related to his military service, including his confirmed stressor.

Sleep Apnea

The Veteran contends that his sleep apnea is secondary to his service-connected type II diabetes mellitus or due to presumed exposure to herbicides during his confirmed service in the Republic of Vietnam from May 1967 to May 1968.  Private sleep studies in June and July 2005 diagnosed obstructive sleep apnea.  In January 2010 correspondence, the Veteran's private physician, G. Reed, D.O., opined that there was "high probability" that the Veteran's "central sleep apnea was caused by his exposure to 'Agent Orange' during his service in Vietnam from 1967 to 1968."  In subsequent correspondence dated in July 2013, Dr. Reed opined that it was at least as likely as not that Agent Orange exposure caused the Veteran's sleep apnea.  Dr. Reed indicated that there "is dioxin in Agent Orange and there are studies linking dioxin to central sleep apnea."  Unfortunately, Dr. Reed did not provide a rationale to support the former opinion and he failed to cite any of the studies linking sleep apnea to dioxin or Agent Orange exposure in the latter opinion.   

Turning to the question of nexus between the Veteran's sleep apnea and the presumed herbicide exposure, the Board notes that sleep apnea is not a disease for which service connection is available on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).  However, presumptions aside, service connection for a disability due to herbicide exposure on a direct basis must also be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving herbicide exposure to establish direct causation).  
 
The Board requires a competent medical opinion to determine whether the Veteran's current sleep apnea is etiologically related to his presumed exposure to herbicides or secondary to his service-connected diabetes mellitus as claimed.  Consequently, the Veteran should be afforded a VA examination to obtain the necessary medical opinions as to the likely etiology of his sleep apnea.

Bilateral Hearing Loss

The Veteran's claim for an increased rating for bilateral hearing loss was received in December 2009.  He was afforded a fee-basis audiological examination in January 2010 and the previously assigned noncompensable rating was continued in a July 2010 rating decision based on audiometric testing results.  VA treatment records associated with the claims file include a November 2012 audiology consultation report in which the examiner noted that the Veteran's hearing had slightly decreased.  Unfortunately, the audiometric testing report does not appear to be associated with the claims file.  The AOJ should obtain the audiometric testing data from the November 2012 VA audiology consultation.  Then, the Veteran should be afforded an additional VA audiology examination to determine the current severity of his bilateral hearing loss.

TDIU 

In a substantive appeal received in January 2016, the Veteran's agent indicated that the Veteran wished to appear before the Board and give testimony regarding the issue of entitlement to a TDIU.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, including Board hearings held by video conference, a remand of this matter to the RO is required to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a Travel Board hearing according to the January 2016 request from the Veteran's agent regarding the issue of entitlement to a TDIU.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

2.  Obtain the audiometric testing data from a November 27, 2012 VA audiology consultation and ongoing treatment records from the Tulsa, Oklahoma VA Outpatient Clinic (VAOPC) since February 2014.

3.  After the outstanding records are obtained and associated with the claims file, arrange for a VA examination by a psychiatrist or psychologist to obtain an opinion as to the likely source of the Veteran's psychiatric disorder(s).  The Veteran's electronic claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

For each psychiatric disorder found on examination, to include any depression NOS or PTSD, the examiner should respond to the following:

a) Is at least as likely as not (a 50 percent or greater degree of probability) that a psychiatric disorder, to include depression or PTSD, had its onset during active service? 
b) If a psychiatric disorder, to include depression or PTSD, did not begin during active service, is such psychiatric disorder at least as likely as not otherwise etiologically related to events during military service, including the verified stressor outlined in an April 28, 2010 VA memorandum? 
c) In the case of any diagnosed psychosis, did it at least as likely as not manifest within one year of separation from service?

The examination report should include a complete rationale for all opinions expressed.

4.  After the outstanding treatment records are obtained and associated with the claims file, arrange for a VA examination to determine the nature and etiology of the Veteran's current sleep apnea disability.  The entire claims file, to include a complete copy of this Remand, should be made available to and be reviewed by the designated examiner.  All necessary special studies or tests should be accomplished.

The examiner should respond to the following:

a) Is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during military service, or is otherwise related to his period of military service, to include presumed exposure to herbicides therein?  In responding to this question, the examiner should address the January 2010 and July 2013 correspondence from the Veteran's physician which indicated there is a link between Agent Orange exposure and sleep apnea.
b) Is it at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected type II diabetes mellitus (rated as 40 percent disabling)?
c) If aggravated, specify the baseline of sleep apnea disability prior to aggravation by the type II diabetes mellitus and the permanent, measurable increase in disability resulting from the aggravation.

A complete rationale for each opinion expressed must be provided.

5.  After the outstanding treatment records are obtained and associated with the claims file, arrange for a VA audiology examination to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file, to include a complete copy of this Remand, must be made available to and be reviewed by the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report. The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.

6.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression; service connection for sleep apnea, to include as secondary to type II diabetes mellitus and as due to exposure to herbicides; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his agent a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


